Citation Nr: 1212830	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-18 819A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for limitation of motion of the long finger of the major hand from November 1, 2006, to August 7, 2009.  

2.  Entitlement to restoration of a 10 percent rating for limitation of motion of the index finger of the major hand from November 1, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  A transcript of this hearing is of record. 
 

FINDINGS OF FACT

1.  All due process requirements for the reductions of the disability ratings for limitation of motion of the index and long fingers of the major hand from 10 to 0 percent were met, to include all appropriate notices and time periods. 

2.  No material improvement in the disability associated with the service connected index and long finger disabilities of the major hand has been shown since the date of the grants of service connection for these disabilities at a rate of 10 percent, April 24, 2003.

 
CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for limitation of motion of the long finger of the major hand from November 1, 2006, to August 7, 2009, are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5229 (2011).  
   
2.  The criteria for restoration of a 10 percent rating for limitation of motion of the index finger of the major hand from November 1, 2006, are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 3.159, 4.1, 4.2, 4.7, 4.71a, DC 5229 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was initially granted for both disabilities at issue with a 10 percent rating for each effective from April 24, 2003.  By rating decision in August 2006, the rating for each was decreased to 0 percent, effective from November 1, 2006.  By rating decision in November 2009, a 10 percent rating was assigned for the long finger of the right hand, effective from August 7, 2009.  At the February 2012 Board hearing, the Veteran expressly clarified that he was only seeking restoration of the 10 percent ratings during the pertinent periods and that he was not seeking ratings in excess of 10 percent.  

A claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) . 

The Board finds that in reducing the ratings for the service connected service  connected index and long finger disabilities of the major hand from 10 to 0 percent, the RO complied with the procedures outlined under 38 C.F.R. § 3.105(e).  The Veteran was notified of the proposed reduction in June 2006 and a review of this notice shows that it was mailed to the latest address of record, and that it informed the appellant of the procedures for the presentation of evidence, the right to a hearing, and representation options.  The effective date of the reduction also complied with the timing requirement discussed above.  The Veteran has not made any contention to the contrary with regard to such procedural requirements. 

The Board now addresses the specific issue of whether the rating reductions were warranted.  VA regulation 38 C.F.R. § 3.344 pertains to disabilities which are likely to improve and examination reports indicating improvement.  In Brown v. Brown, the United States Court of Appeals for Veterans Claims (Court) noted that this regulation applied to ratings which had been continued for long periods of time at the same level (5 years or more).  Brown v. Brown , 5 Vet. App. 413 (1993).  In the present case, the 10 percent ratings at issue were in effect less than 5 years, and thus various provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings do not apply.  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421. 

Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421. 

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  An evaluation of the level of disability present also includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

The preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 provides in particular, that:

(1.)  For the long, ring, and little fingers (digits III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

(2.) when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id.

(3.)  Evaluation of ankylosis of the long, ring, and little fingers: (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; (ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis; (iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.

Also, (5) if there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  Id.

Under 5229, where there is limitation of motion of the index or long finger of the major hand with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees, a 10 percent rating is warranted.   With a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees, a noncompensable rating is warranted.  The highest assignable rating under DC 5229 is 10 percent. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Moreover, when evaluating disabilities of the musculoskeletal system as in the instant case, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also is to be given to weakened movement, excess fatigability, and incoordination. 

Summarizing the facts withe above criteria in mind, the Veteran was treated for a right hand injury during service, and an X-ray of the right hand conducted in conjunction with a July 2003 VA examination demonstrated thickening of the base of the third, fourth, and fifth metacarpals which was interpreted as representing sequela of trauma.  Decreased motion was shown at this examination following repetitive motion, with flexion of the proximal and distal interphalangeal joints of the right hand decreased to 5 degrees.  Extension of the proximal and distal interphalangeal joints was decreased to 3 degrees.  The examiner stated that pain in the right hand had a major functional impact on the Veteran.  The diagnoses included traumatic degenerative joint disease involving the right hand by clinical examination and x-ray.  Following this examination, an October 2003 rating decision in pertinent part granted service connection for limitation of motion of the long and index fingers of the major hand and assigned a 10 percent rating for each disability under DC 5229 effective from April 24, 2003, the date of receipt of claim for service connection.  

Thereafter, the Veteran was afforded another VA examination of his right hand in April 2006.  This examination did not reveal any limitation of motion of the right long or index finger, to include on repetitive motion, and the conclusion was that the service connected finger disabilities were manifested by arthralgias with no evidence of functional impairment.  However, the examiner noted that these disabilities resulted in the Veteran's daily activities being severely affected if he did not take ibuprofen.  The findings from this examination formed the basis for the reduction in the ratings to 0 percent in June 2006 rating decision.  

At a June 2008 VA examination of the right hand, the Veteran reported that his symptoms had progressively worsened over the previous 12 months, and that he now had daily constant pain.  Pertinent findings from the physical examination conducted at that time included evidence of decreased grip strength, a slight decrease in dexterity, and increased stiffness with manipulation and range of motion.  Range of motion testing of the affected fingers, to include after repetitive motion, showed no loss of motion, and repetitive motion resulted in no loss of endurance, fatigability, or weakness.  The Veteran was able to touch all the fingers of the right hand with the thumb and reach the palmar crease of the right with evidence of mild pain and stiffness with range of motion.  The gap between the thumb and transverse crease of the hand tips of the long and index fingers was normal.  Repetitive motion did show hand strength and dexterity to be "a little bit decreased."  With pushing, pulling, and twisting, there was mild weakness noted in the middle and index fingers.  During the examination, the Veteran exhibited mild manifestations of pain in his right hand.  It was examiner's conclusion that the Veteran would have mild functional impairment manifested by pain during flareups and with repetitive motion but no additional loss of motion, fatigability, or weakness.  

At the most recent VA examination of the fingers of the right hand in question conducted in August 2009, the Veteran reported increasing daily pain, sometimes so severe as to preclude the use of the right hand.  The examination revealed increased tenderness over the middle fingers of the right hand and no tenderness over the index finger.  No loss of motion was demonstrated and there was no gap discrepancy between the tip of the thumb and index or middle ringer.  There was diffuse swelling and possibly reflex sympathetic dystrophy in the hand as a unit.  There was decreased dexterity with holding a pen and increased pain with grasping, twisting, and writing.  The diagnoses in pertinent part included tendinitis of the flexor extensors of the long finger and no disability in the index finger.  

In an addendum completed in August 2009, the examiner who conducted the August 2009 examination noted that repetitive motion did not result in additional loss of motion or functional limitations in the right index finger.  He noted that there was pain with motion of the long finger and that after repetitive motion, the Veteran would have a 15 degree loss of flexion at the metacarpal and interphalangeal joints and a 5 degree loss of flexion at the distal interphalangeal joint.  The examiner stated that repetitive use of the long finger would result in moderately severe functional limitations mostly manifested by pain.     

Following the August 2009 VA examination, a November 2009 rating decision increased the rating for the limitation of motion of the right finger to 10 percent effective from the date of this examination "due to limitation of motion due to pain."  The noncompensable rating for the limitation of motion of the index finger was not increased. 

As the hearing before the undersigned, the Veteran asserted that the severity of his service connected major index and middle finger disabilities had not improved since the time of the original grant of service connection, and that it is "hard for me to point or stretch my fingers or have any kind of motion."  He reported that he has trouble picking up small objects and is constantly in pain so as to require him to take six to eight tablets of Tylenol a day.  The Board finds that this testimony is credible, and that the Veteran is competent to describe such symptoms as pain, limitation of motion, and difficulty with grasping.  Moreover, review of the April 2006 VA examination reports utilizes by the RO to reduce the ratings in question showed that even at this examination, the pain in the Veteran's fingers was described as being so bad that Veteran's daily activities would be severely effected if he did not take ibuprofen.  In addition, the June 2008 VA examination noted evidence of decreased grip strength, a slight decrease in dexterity, and increased stiffness with manipulation and range of motion.  

Unless the preponderance of the evidence suggests that an improvement in the disability associated with the service connected right index and long fingers has occurred since the original assignment of the 10 percent rating for these disabiities, the claims must be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.2, 4.10; Brown, 5 Vet. App. at 420-21; Gilbert, supra.  As such, and given the credible and competent testimony asserting no improvement in the disabilities at issue and some of the medical evidence as referenced above, the Board will resolve all reasonable doubt in the Veteran's favor and conclude that restoration of the 10 percent ratings for the service connected middle and index finger disabilities is warranted.  

The Veteran indicated at the hearing before the undersigned that the action taken above would satisfy his appeal as to both issues.  There is therefore no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). 


ORDER

Entitlement to restoration of a 10 percent rating for limitation of motion of the long finger of the major hand from November 1, 2006, to August 7, 2009, is granted, subject to regulations governing the payment of monetary awards.  

Entitlement to restoration of a 10 percent rating for limitation of motion of the index finger of the major hand from November 1, 2006, is granted, subject to regulations governing the payment of monetary awards.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


